Citation Nr: 1234414	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to restoration of a 30 percent disability rating for decreased visual acuity of the left eye due to service-connected congenital anisometropic amblyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to February 1985.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Regional Office (RO) in Hartford, Connecticut that decreased the 30 percent disability rating for decreased visual acuity of the left eye to 10 percent (effective February 1, 2009).

In July 2011, the Board denied the claim.  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a),(b) (2011).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations are applicable only for ratings which have continued for long periods, five years or more, at the same level, and do not apply to disabilities which have not become stabilized and are likely to improve. 38 C.F.R. § 3.344(c) (2011).

In this case, the original 30 percent rating for decreased visual acuity of the left eye was in effect for more than five years, from August 11, 2000, to February 1, 2009.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are applicable.  38 C.F.R. § 3.344(c) (2011).

In the January 2012 joint motion, the parties determined that the Veteran had not been provided with an adequate Statement of the Case in connection with the present appeal.  The January 2010 Statement of the Case (SOC) issued by the Agency of Original Jurisdiction addressed the applicable laws and regulations pertaining to an increased rating claim; it did not address the applicable laws and regulations pertaining to a rating reduction and/or restoration.  As such, remand is required for the issuance of a Statement of the Case which addresses the applicable laws and regulations pertaining to a rating reduction and/or restoration.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue an SOC on the issue of entitlement to restoration of a 30 percent disability rating for decreased visual acuity of the left eye due to service-connected congenital anisometropic amblyopia.  This SOC must include notice regarding 38 C.F.R. §§ 3.105, 3.344.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


